On Motion to Dismiss.
The opinion of the court was delivered by
DeBlanc, J.
The transcript, in this case, is a duplicate of the transcript in case No. 6681, and the motion to dismiss the appeal, filed in this duplicate, is — with but a slight difference — the identical motion already passed upon by this court. That difference is simply this: the last day ■of the delay fixed by law for the return of such appeals, occurring on a Sunday, the district attorney pro tempore, apprehending the very objection raised by defendant, caused to be filed in this court, on tho ninth day after the judgment was signed, one of the transcripts herein mentioned; the other transcript was filed on the eleventh, and could not have been filed on the tenth day, which, as admitted, was a Sunday. That both were filed in time is no longer an open question.
C. P. 318, 575. 8 L. 223. 6 R. R. 20. 14 A. 105. 24 A. 333.
The motion to dismiss is overruled.